424 So. 2d 882 (1982)
STATE of Florida, Appellant,
v.
Stephen Richard MOORE, Appellee.
No. AK-231.
District Court of Appeal of Florida, First District.
December 17, 1982.
Rehearing Denied January 26, 1983.
*883 Jim Smith, Atty. Gen. and Lawrence A. Kaden, Asst. Atty. Gen., Tallahassee, for appellant.
Larry G. Turner and Thomas W. Kurrus, Gainesville, for appellee.
JOANOS, Judge.
The State of Florida appeals a non-final order granting Moore's motion to suppress evidence based upon a finding that section 812.055, Florida Statutes (1981), is unconstitutional. We agree with the state's position and reverse.
We concur in the well-reasoned analysis of the Fourth District Court of Appeal in Bludworth v. Arcuri, 416 So. 2d 882 (Fla. 4th DCA 1982), where the constitutionality of Section 812.055, Florida Statutes (1981), was upheld. Section 812.055, Florida Statutes (1981), is limited to specified commercial establishments (here, a motor vehicle repair shop) and to execution during normal business hours, so there is no unlawful infringement of Moore's private property as he contends. Moore is on notice by the statute's clear language and the searching officer does not have unbridled discretion, as the statute specifically limits the purpose of the inspection.
Accordingly, the trial court's order is REVERSED.
SHAW and WIGGINTON, JJ., concur.